IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-25,462-05 & WR-25,462-06


EX PARTE ROGELIO REYES CANNADY, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 1990-CR-1024-C & 1990-CR-1023-C
IN THE 197TH DISTRICT COURT FROM CAMERON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was twice convicted of 
murder and sentenced to life imprisonment in each cause. 
	Applicant has filed objections to the findings of fact entered by Judge Lopez.  Based on this
Court's independent review of the entire record, we dismiss this application as subsequent. Tex.
Code Crim. Proc. Art. 11.07, § 4(a)-(c).  Because this Court believes this application is subject to
dismissal, there is no need to address Applicant's objections.   

Filed: September 16, 2009
Do not publish